Citation Nr: 0632004	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-07 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The appellant had confirmed active duty for training 
(ACDUTRA) in the United States Army National Guard from 
October 1985 to April 1986.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

In March 2004, the appellant requested to appear at a Board 
hearing.  The appellant was scheduled to appear at a hearing 
before the Board on May 12, 2005.  She failed to appear.  In 
accordance with 38 C.F.R. § 20.702(d) (2006), the hearing 
request has been withdrawn.  No further action in this regard 
is warranted.  


FINDINGS OF FACT

1.  Migraine headaches did not have their onset during 
service and are otherwise unrelated to active service.  

2.  A low back disability did not have its onset during 
service and is otherwise unrelated to active service.  


CONCLUSIONS OF LAW

1.  The appellant does not have migraine headaches that were 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 101(24), 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).

2.  The appellant does not have a low back disability that 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 101(24), 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA provided VCAA notice by means of letters to the appellant 
from the RO dated in April and July 2003.  This notice was 
provided to the appellant prior to initial adjudication of 
the claims by the RO in September 2003.  The appellant was 
told of the requirements to establish a successful claim, 
advised of her and VA's respective duties, and asked to 
submit information and/or evidence, including any in her 
possession to the RO.  The content and timing of these 
letters complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Although VCAA notice was not provided as to assignment of 
disability ratings and effective dates, no prejudice to the 
appellant can result in this case.  As the Board is denying 
the claims for service connection any questions as to the 
effective dates and disability ratings to be assigned for the 
benefits sought are rendered moot.

Service medical records have been obtained.  As the appellant 
has indicated that she sustained an injury during service in 
July 1988, a time when records indicate she was not in any 
active duty status, the RO made more than reasonable efforts 
to obtain records from that time frame.  These efforts 
include requests to the National Personnel Records Center, 
and responses in May, July and September 2003, including 
requests under two other names by which the appellant was 
known at different times.  The RO also requested records from 
the Kentucky Army National Guard in July 2003.  No response 
has verified that she was in any type of active duty status, 
whether active duty for training or otherwise, for periods 
other than October 1985 to April 1986.  Nor have these 
responses shown that any other medical records are available 
other than those already of record.  The appellant has not 
requested that VA assist her in obtaining additional records.  
During the May 2004 informal conference with the Decision 
Review Officer (DRO), the appellant indicated that she would 
provide additional treatment reports from a private 
physician, and was afforded 60 days to do so.  No additional 
records have been received by VA.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  However, merely filing a claim for benefits and 
asserting a disease or injury during service is not enough to 
necessitate a medical examination.  VA's duty to provide a 
medical examination is not triggered unless the record 
contains competent evidence that a current disability or 
symptoms of a current disability may be associated with 
service.  38 U.S.C.A. § 5103A; Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  In this case, no competent evidence 
of record shows that the appellant's claimed disabilities 
occurred during service or may be associated with service.  
Thus, VA declines to provide medical examinations.  

VA has satisfied its duty to notify (each of the four content 
requirements) and duty to assist the appellant pursuant to 
the VCAA.   See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


Service Connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board to address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In relevant part, 38 U.S.C.A. § 1131 provides, for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, in 
the active military, naval, or air service, during other than 
a period of war, the United States will pay to any veteran 
thus disabled and who was discharged or released under 
conditions other than dishonorable from the period of service 
in which said injury or disease was incurred, or preexisting 
injury or disease was aggravated.  

The term "veteran" is defined as "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002).

As such, only "veterans" are entitled to VA compensation 
under 38 U.S.C.A. § 1131.  To establish status as "veteran" 
based on active duty for training, an appellant must 
establish that he or she was disabled from an injury or 
disease incurred in or aggravated during the line of duty 
during the active duty for training period.  38 U.S.C.A. §§ 
101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(a); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995).  The Court has interpreted the 
provisions of 38 U.S.C.A. § 101(24) as meaning that active 
duty for training will not be considered "active military, 
naval or air service" unless the claimant has previously 
established service connection for a disability incurred in 
such service.  Mercado-Martinez v. West, 11 Vet. App. at 419; 
Paulson v. Brown, 7 Vet. App. at 469-70; Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Migraine headaches

The appellant asserts that her migraine headaches are 
attributable to her periods of active duty for training.  
However, the competent evidence of record does not 
substantiate her claim.

Service medical records do not show treatment for or 
complaint of headaches.  Of record, is a quadrennial report 
of medical examination dated in April 1989 and an associated 
report of medical history.  Both documents are absent for any 
mention of headaches.  Indeed, the appellant indicated on the 
report of medical history that she had never had nor did then 
have frequent or severe headaches.  

Post-service, the only mention of any headaches is a February 
1996 emergency room report from Valley Hospital.  The report 
states that the appellant had a history of migraine 
headaches, with the current headache being present for three 
hours.  The report also states that the appellant had success 
in the past with prescribed medication.  There is no evidence 
to suggest that the history provided in this report is other 
than that provided by the appellant.  Thus, the report is of 
little or no probative value.  

Additionally, the appellant's contentions on appeal are 
acknowledged.  While she is competent to state that she has 
headaches, she is not competent to provide a medical opinion 
as to the nature or etiology of her headaches.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Therefore, a history provided by the appellant that she 
suffers from migraine headaches alone is insufficient to 
establish service connection.

In sum, the only objective evidence of migraine headaches is 
the one instance described above.  The record contains no 
competent medical evidence that this migraine headache 
episode, or any other migraine headache episode, is 
etiologically related to the appellant's active military 
service.  Because there is no competent evidence of record 
showing that any post service migraine headaches had their 
onset during service or are etiologically related to service, 
her claim for service connection must be denied.  

Low back disability

In March 2003, the appellant contended that she injured her 
back on July 15, 1988 in Fort Campbell, Kentucky, and that 
she still has low back pain.  Responses from the National 
Personnel Records Center in May, July and September 2003 do 
not show that she was in ACDUTRA status in July 1988.  
Nonetheless, as discussed below, irrespective of the precise 
date of the alleged in-service injury, the competent evidence 
weighs against the appellant's claim.

Service medical records are absent for any complaints of or 
treatment for the appellant's low back.  In fact, the 
appellant states that she did not receive medical treatment 
for her low back during service.  On notice of disagreement 
in October 2003 she wrote that she was not sent to the 
hospital for her low back injury, but she reported the injury 
to the military.  The military did not take further action 
however.  The April 1989 quadrennial report of medical 
examination indicates that the appellant's spine and 
musculoskeletal system were normal.  Additionally, on the 
associated report of medical history, the appellant indicated 
that she had never had nor did she currently have recurrent 
back pain.  

Post-service the first evidence of complaints of any back 
pain are found in a January 1998 clinic note from the 
Sunshine Community Health Center (SCHC) that states that the 
appellant complained of some back and left shoulder 
discomfort after a fall on the ice two or three days earlier.  
She was found to have right side palpable spasm of the mid-
thoracic region.  The assessments included trapezius strain 
versus rotator cuff strain and lumbosacral strain.  The 
report does not reference service.

A May 1998 history and physical exam from SCHC, recorded that 
the appellant had hurt her back "about 10 years ago" and 
had flare ups.  Records from the same treatment provider 
indicate that the appellant complained of low back pain in 
August and September 2000 and in May and November 2001.  The 
August 2000 visit found the appellant to be tender along L4-
L5.  The November 2001 visit found mild tenderness of the 
trapezium and along the left lateral, with no palpable spasm.  
This note also stated that the appellant flinched on deep 
palpation.  Again, the reports do not reference service.

While the appellant is competent to describe symptoms of 
pain, she is not competent to provide evidence as to the 
nature or etiology of her low back disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
The record is absent for any competent evidence that her 
postservice low back disability is etiologically linked to 
her military service.

Despite several instances of medical attention for pain, 
there is no evidence of complaint for or treatment of a low 
back disability until almost 12 years after separation from 
ACDUTRA.  In rendering a determination on the merits of 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  

Because there is no competent evidence of record showing that 
the appellant's low back disability had its onset during 
service or is etiologically related to service, her claim for 
service connection must be denied.  


Conclusion

The record is absent for any objective evidence that the 
appellant suffered from migraine headaches or a low back 
disability during active military service or for many years 
thereafter.  No competent evidence shows that these 
disabiities are etiologically related to her military 
service.  Therefore, her claims for entitlement to service 
connection for migraine headaches and a low back disability 
must be denied.

For the reasons provided above, the preponderance of evidence 
is against the appellant's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102.  




ORDER

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for a low back disability 
is denied. 



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


